Order unanimously affirmed, without costs. Memorandum: In this action for injunctive relief plaintiff, an *695orthopedic surgeon, seeks reinstatement of his staff membership and restoration of physician privileges at defendant hospital. He appeals from Special Term’s denial of his motion for a “temporary” injunction (see Public Health Law, § 2801-c). We affirm. Plaintiff failed to establish a violation of section 2801-b of the Public Health Law and failed to exhaust the administrative remedy provided for in that statute (see Guibor v Manhattan Eye, Ear & Throat Hosp., 56 AD2d 359, affd 46 NY2d 736). (Appeal from order of Supreme Court, Monroe County, Bergin, J. — preliminary injunction.) Present — Dillon, P. J., Hancock, Jr., Callahan, Doerr and Moule, JJ.